Buskirk, J.
The appellant was indicted, in the county of Newton, for incest with his daughter. The venue was changed to the Benton Circuit Court, where the appellant Avas found guilty, and, over a motion for a new trial, judgment Avas rendered on the verdict.
The only error relied upon here is the overruling of the motion for a new trial, and the only reason for a new trial is, that the verdict is contrary to the evidence. We have carefully read and duly considered all the evidence in the record, and, after thoughtful consideration, we have arrived at the conclusion that the evidence is not sufficient to sustain the conviction. In our opinion, the court erred in overruling the motion for a new trial.
The judgment is reversed, and the cause is remanded for a new trial. The clerk will give the necessary notice for the return of the prisoner to the jail of Benton county.